PER CURIAM:
Brandon Jerod Smith appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915A(b) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Smith v. Chilcote, No. 1:13-cv-01173-CMH-TRJ, 2014 WL 585857 (E.D.Va. Feb. 12, 2014). We deny Smith’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.